Citation Nr: 0122279	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-11 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a timely substantive appeal was received with 
respect to a February 1994 rating decision assigning an 
initial rating of 10 percent for low back disability.  

2.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling. 

3.  Entitlement to a compensable initial rating for the post 
operative residuals of a stress fracture of the right distal 
fibula.  

4.  Entitlement to higher initial ratings for bilateral 
hearing loss, rated as noncompensably disabling prior to 
September 3, 1999, and as 10 percent disabling from September 
3, 1999.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to an increased rating for low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  A March 15, 1994, letter to the veteran advised him of 
the rating decision that assigned an initial rating of 10 
percent for low back disability.  

3.  Following receipt of the veteran's notice of 
disagreement, a statement of the case on the issue of 
entitlement to a higher initial rating for low back 
disability was issued on August 24, 1994.

4.  No written communication addressing the rating for the 
veteran's low back disability was thereafter received until 
September 1999.

5.  The postoperative residuals of a stress fracture of the 
right distal fibula are productive of slight ankle 
disability; more than moderate limitation of motion of the 
ankle is not present.  

6.  A March 1993 VA audiological evaluation revealed the 
average pure tone thresholds were 45 decibels in the right 
ear and 42.5 decibels in the left ear with speech recognition 
ability of 88 percent bilaterally.  

7.  A December 1999 VA audiological evaluation revealed the 
average pure tone thresholds were 59 decibels in the right 
ear and 55 decibels in the left ear with speech recognition 
ability of 80 percent in the right ear and 82 percent in the 
left ear. 


CONCLUSIONS OF LAW

1.  No timely substantive appeal has been received with 
respect to a February 1994 rating decision assigning an 
initial rating of 10 percent for low back disability.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).

2.  The criteria for a 10 percent disability rating for the 
post operative residuals of a stress fracture of the right 
distal fibula are met from the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5262, 5271 (2000).

3.  The criteria for a compensable rating for bilateral 
hearing loss disability during the period prior to September 
3, 1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).

4.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability during the period 
commencing September 3, 1999, are not met.  38 U.S.C.A. 
§ 1155(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected hearing loss and right distal fibula 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.  

A January 1993 rating decision granted service connection for 
"stress fracture, right distal fibula, postoperative" and 
"hearing loss, bilateral."  Noncompensable disability 
ratings were assigned.  

A March 1993 VA general medical examination report notes the 
veteran complained of pain in the right foot on running.  His 
gait was normal.  The report notes there was a 13/4 inch scar 
on the dorsum of the right ankle joint.  There was good range 
of motion of the right ankle and foot.  The diagnosis was 
minimal degenerative change of the right ankle joint.  A 
March 1993 report of a VA X-ray examination of the right 
ankle notes an impression of degenerative change of the right 
ankle.  

On the VA audiological evaluation in March 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
55
60
LEFT
15
30
40
45
55

The average pure tone thresholds were 45 on the right and 
42.5 on the left.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.  The summary 
notes there was mild to moderate sensorineural hearing loss.

The report of a December 1993 VA examination notes the 
veteran complained of episodic pain in the right ankle and 
avoided running and prolonged walking.  The gait was normal 
and there was normal range of motion of the ankles.  There 
was a three inch scar over the anterior right ankle.  There 
was good range of motion with dorsiflexion to 20 degrees and 
plantar flexion to 35 degrees.  The report notes there was 
good subtalar motion with no laxity.  There were no decrease 
in strength and no atrophy.  The conclusion notes the veteran 
had pain in the right ankle with normal gait, normal range of 
motion, and no decrease in strength.

A February 1994 rating decision granted service connection 
for chronic lumbosacral strain with a 10 percent disability 
rating.  The disability ratings for the stress fracture and 
hearing loss were continued.  The veteran was advised of this 
decision in a March 15, 1994, letter.

Following receipt of a notice of disagreement from the 
veteran, a statement of the case addressing the evaluation of 
the veteran's low back disability was mailed to the veteran 
on April 24, 1994.  

Thereafter, no communication addressing the rating assigned 
to the veteran's low back disability was received from the 
veteran until 1999.  

An August 1999 private employment examination report notes 
the veteran had bilateral hearing loss.

On the VA audiological evaluation in December 1999, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
70
LEFT
35
45
55
60
60

The average pure tone thresholds were 59 on the right and 55 
on the left.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and 82 percent in the 
left ear.  The report notes the test results revealed a mild 
to severe sensorineural hearing loss bilaterally.  

The report of a December 2000 VA examination notes the 
veteran indicated he had mild pain, occasional weakness, and 
some stiffness of the right ankle.  He denied swelling, heat, 
redness, drainage, instability, giving way, locking, or 
abnormal motion.  The veteran was under no current treatment 
for his ankle.  There were no flare-ups and the veteran did 
not use crutches, a brace, cane, or corrective shoes.  The 
veteran stated that his ankle condition did not interfere 
with his daily activities.  The report notes there was a two 
inch scar over the dorsum of the right ankle.  Range of 
motion was entirely normal with dorsiflexion to 10 degrees 
and plantar flexion to 45 degrees.  The diagnosis was 
possible old healed fracture without significant deformity at 
the distal fibula and possible minimal degenerative change at 
the medial ankle joint.  A December 2000 report of VA X-rays 
of the right ankle notes there was a possible old healed 
fracture without significant deformity at the distal fibula 
and possible minimal degenerative change at the medial ankle 
joint.  

II.  Analysis

A.  Substantive Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202.

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108.

A March 15, 1994, RO letter to the veteran advised him of the 
rating decision that assigned an initial rating of 10 percent 
for lumbosacral strain after granting service connection for 
this disability.  After the veteran submitted a notice of 
disagreement, a statement of the case was issued on August 
24, 1994.  Thereafter, no communication addressing the issue 
was received from the veteran until 1999, long after the 
appeal period had expired.  Accordingly, the Board is without 
jurisdiction to decide the appeal with respect to the initial 
evaluation of the veteran's low back disability.

B.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal for higher initial ratings for hearing 
loss disability and postoperative residuals of a stress 
fracture of the distal right fibula, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claims for higher initial ratings are liberalizing 
and are therefore applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and that the 
RO has provided the veteran with appropriate VA examinations 
to determine the degree of severity of his hearing loss and 
right distal fibula disabilities.  In addition, it has 
requested the veteran to provide medical evidence supportive 
of his claims or to provide information and authorization 
necessary for the RO to obtain such evidence.  In response, 
the veteran has provided medical evidence.  The veteran has 
not identified and the Board is not aware of any outstanding 
evidence which could be obtained to substantiate either of 
the veteran's claims.  In sum, the facts pertinent to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  

Although the RO has not had an opportunity to consider the 
veteran's claims in light of the regulations implementing the 
VCAA and the record does not reflect that the RO considered 
the VCAA before forwarding the case to the Board in May 2001, 
the facts pertinent to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, there is no prejudice 
to the veteran as a result of the Board considering the 
claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA and the implementing 
regulations.  A remand for that purpose would only serve to 
further delay resolution of the veteran's claims with no 
benefit flowing to the veteran. 

C.  Initial Ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2000).

In a claim involving disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Right Distal Fibula

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the ankle warrants a 10 percent 
disability rating if it is moderate or a 20 percent rating if 
it is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.   
38 C.F.R. § 4.71, Plate II (2000).  

The medical evidence indicates that the veteran reports mild 
ankle pain and occasional weakness.  At the December 1993 
examination, dorsiflexion was to 20 degrees and plantar 
flexion was to 35 degrees.  The December 2000 VA examination 
report shows dorsiflexion was to 10 degrees and plantar 
flexion was to 45 degrees.  In the Board's opinion, the 
evidence satisfactorily establishes the presence of slight 
ankle disability, which warrants a 10 percent rating under 
Diagnostic Code 5262.  However, the fracture is well healed 
and any degenerative changes are minimal.  There is no 
objective evidence of pain, weakness, incoordination, excess 
fatigability, or increased functional impairment on use.  The 
veteran does not allege flare ups.  Therefore, the Board must 
conclude that the functional impairment from the disability 
does not more nearly approximate the moderate ankle 
impairment required for a 20 percent rating under Diagnostic 
Code 5262 and that the limitation of motion does not more 
nearly approximate the marked limitation of motion required 
for a 20 percent rating than the moderate limitation of 
motion required for a 10 percent rating under Diagnostic Code 
5271.  Accordingly, the disability warrants a 10 percent 
rating, but not higher, from the effective date of service 
connection. 

Hearing Loss

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

The March 1993 VA audiological evaluation notes the average 
pure tone thresholds were 45 decibels in the right ear and 
42.5 decibels in the left ear.  Speech recognition ability 
was 88 percent bilaterally.  When these average pure tone 
thresholds and speech recognition values are applied to Table 
VI, Numeric Designation of Hearing Impairment, the numeric 
designation is II for the right ear and II for the left ear.  
When these numeric designation values are applied to Table 
VII, Percentage Evaluation for Hearing Impairment, the 
disability rating is noncompensable.  38 C.F.R. § 4.87, 
Diagnostic Codes 6101 (1998); 38 C.F.R. § 4.86, Diagnostic 
Code 6100 (2000).  

The December 1999 VA audiological evaluation notes the 
average pure tone thresholds were 59 decibels in the right 
ear and 55 decibels in the left ear.  Speech recognition 
ability was 80 percent in the right ear and 82 percent in the 
left ear.  When these average pure tone thresholds and speech 
recognition values are applied to Table VI, Numeric 
Designation of Hearing Impairment, the numeric designation is 
IV for the right ear and IV for the left ear.  When these 
numeric designation values are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the disability 
rating is 10 percent under both the original and revised 
rating criteria.  38 C.F.R. § 4.87, Diagnostic Codes 6101 
(1998); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2000).  

Following the December 1999 VA examination showing the 
presence of disability at the 10 percent level, the RO 
granted the increase to 10 percent from September 3, 1999, 
the date of receipt of a statement from the veteran alleging 
an increase in severity of the disability.  

There is no evidence of hearing impairment to a compensable 
degree prior to September 3, 1999, nor is there any evidence 
of hearing impairment in excess of that contemplated by an 
evaluation of 10 percent.  Accordingly, higher initial 
ratings are not in order for the veteran's hearing loss 
disability.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The record reflects that the veteran 
has not required frequent periods of hospitalization for 
either of these disabilities.  In fact he is not receiving 
treatment for either disability.  In addition, the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of the case for 
extra-schedular consideration is not in order.


ORDER

A timely substantive appeal not having been received, the 
appeal of the February 1994 rating decision assigning an 
initial evaluation of 10 percent for low back disability is 
denied.  

A 10 percent disability rating for the post operative 
residuals of a stress fracture of the right distal fibula is 
granted from the effective date of service connection, 
subject to the criteria governing the payment of monetary 
benefits.

Entitlement to higher initial disability ratings for hearing 
loss disability is denied.


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's claim for an increased evaluation for low 
back disability.  

The veteran was most recently provided a VA examination to 
determine the degree of severity of this disability in 
December 1999.  In April 2000, the veteran submitted a 
statement in which he essentially alleged that his low back 
disability increased in severity in February 2000, that he 
had an episode of unbearable back pain with numbness in his 
right leg at that time and that he had to quit his job as a 
taxi driver at that time due to the increase in severity of 
his low back disability.  

The Board further notes that the veteran might be attempting 
to raise the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  
Clarification regarding this matter is required.

The record also reflects that the veteran applied for VA 
vocational rehabilitation benefits in June 2000; however, his 
VA vocational rehabilitation folder has not been associated 
with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess records supportive of his 
claim for an increased evaluation for low 
back disability.  When the requested 
information and any necessary 
authorization are received, the RO should 
obtain a copy of all indicated records.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request him to provide a copy of the 
outstanding records.

3.  The RO should request the veteran to 
provide evidence, such as statements from 
former and prospective employers, of the 
impact of his service-connected low back 
disability on his ability to obtain and 
maintain employment.  If the veteran 
requests assistance in obtaining such 
evidence, the RO should provide any 
indicated assistance.

4.  The RO should also provide the 
veteran with the appropriate form to 
claim entitlement to a total rating based 
on unemployability due to service-
connected disabilities and instruct him 
to complete and return the form if he 
believes that he is entitled to this 
benefit.  If the veteran does submit this 
claim, the RO should undertake any 
indicated development with respect to the 
claim. 

5.  The RO should associate the veteran's 
VA vocational rehabilitation folder or a 
copy of the records contained therein 
with the claims folder.

6.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests, before completing the 
examination report.  Any indicated 
testing, including range of motion 
studies in degrees, should be performed.  

The examiner should define normal 
ranges of motions for the 
lumbosacral spine.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should specifically 
indicate whether the manifestations 
of the lumbosacral strain include 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, abnormal mobility on forced 
motion, muscle spasm on extreme 
forward bending and/or loss of 
lateral spine motion, unilateral, in 
a standing position.  

The examiner should specifically 
indicate any reflex abnormalities, 
muscle spasm or other neurological 
findings indicative of disc disease 
of the veteran's lumbosacral spine.  
Any functional impairment of the 
lower extremities due to the disc 
disease should be identified, and 
the examiner should assess the 
frequency and duration of any 
attacks of sciatic neuropathy.  In 
addition, if disc disease of the 
lumbosacral spine is found, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disc disease 
is etiologically related to service 
or was caused or worsened by the 
veteran's service-connected 
lumbosacral strain.

To the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected lumbosacral strain from 
those of any other disorder present.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

7.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development, including the 
medical examination, has been conducted 
and completed in full.  Then, the RO 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

8.  Then, the RO should, if appropriate, 
adjudicate the issue of entitlement to 
service connection for disc disease of 
the lumbosacral spine, and readjudicate 
the issue of entitlement to an increased 
disability rating for the veteran's 
service-connected low back disability.  
The RO should consider all pertinent 
diagnostic codes under the VA Schedule in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

9.  If appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.

10.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran 
should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



